            Case 1:18-cr-00246-DAD-BAM Document 142 Filed 10/09/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:18-CR-00246 DAD-BAM
12                                 Plaintiff,              STIPULATION REGARDING EXCLUDABLE
                                                           TIME PERIODS UNDER SPEEDY TRIAL ACT
13                           v.                            AND TO SET CHANGE-OF-PLEA HEARING
                                                           AND SENTENCING HEARING; FINDINGS AND
14   RUBEN CORTEZ-ROCHA                                    ORDER
15                                 Defendants.             CURRENT DATE: January 4, 2020
                                                           TIME: 10:00 a.m.
16                                                         COURT: Hon. Dale A. Drozd
17
             Defendant Ruben CORTEZ-ROCHA (defendant) was scheduled for a change-of-plea hearing on
18
     November 2, 2020. The Court recently issued a minute order continuing that hearing to January 4,
19
     2021. It appears from the minute order that the Court did not exclude time pursuant to the Speedy Trial
20
     Act.
21
             On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the
22
     Eastern District of California until further notice, and allows district judges to continue all criminal
23
     matters. This and previous General Orders were entered to address public health concerns related to
24
     COVID-19.
25
             Although the General Orders address the district-wide health concern, the Supreme Court has
26
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
27
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
28
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00246-DAD-BAM Document 142 Filed 10/09/20 Page 2 of 5


 1 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 2 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

 3 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 4 or in writing”).

 5           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 6 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 7 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 8 the ends of justice served by taking such action outweigh the best interest of the public and the

 9 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

10 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

11 ends of justice served by the granting of such continuance outweigh the best interests of the public and

12 the defendant in a speedy trial.” Id.

13           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

14 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

15 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

16 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

17 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

18 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

19 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

20 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

21 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

22           In light of the societal context created by the foregoing, this Court should consider the following

23 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

24 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

25 for the change-of-plea hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

26 pretrial continuance must be “specifically limited in time”).

27
             1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00246-DAD-BAM Document 142 Filed 10/09/20 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant RUBEN

 3 CORTEZ-ROCHA, by and through defendant’s counsel of record, Victor Sherman, hereby stipulate as

 4 follows:

 5          1.      By previous order, this matter was set for a change-of-plea hearing on January 4, 2021.

 6          2.      By this stipulation, defendant now moves to continue the change-of-plea hearing until

 7 April 5, 2021, and to exclude time between the previously-set plea hearing, November 2, 2020, and

 8 April 5, 2021, under Local Code T4.

 9          3.      Defendant has reached a plea agreement with the government, which has been filed in

10 this case. The parties have stipulated to, and the Court has approved, the preparation of a pre-plea

11 Presentence Report. The parties entered into this stipulation to enable defendant to plead and be

12 sentenced on the same date. Defendant recognizes that he likely will be remanded upon changing his

13 plea and, in light of the COVID-19 pandemic, seeks a continuance and the ability to plead and be

14 sentenced on the same day. Additionally, defendant is the sole support for his family none of whom

15 other than the defendant are presently employed. Without his income, his other family members would

16 be financially strapped.

17          4.      If, however, defendant ultimately does not enter his guilty plea and decides to proceed to

18 trial, the parties agree and stipulate, and request that the Court find the following:

19                  a)      The government has represented that the discovery associated with this case

20          includes over 100 pages of reports and photographs, as well as over 40 audio recordings, many

21          of which are in a foreign language. This discovery has been produced directly to counsel.

22                  b)      Counsel for defendant desires additional time to review the current charges, to

23          review the discovery, to conduct research and investigation related to the charges and potential

24          pretrial motions, and to consult with his client.

25                  c)      Counsel for defendant has various conflicts in other cases between now and the

26          proposed April 5, 2020 hearing that would not reasonably permit him to try this case any time

27          between now and at least April 5, 2020.

28                  d)      Counsel for defendant believes that failure to grant the above-requested

       STIPULATION REGARDING EXCLUDABLE TIME              3
       PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:18-cr-00246-DAD-BAM Document 142 Filed 10/09/20 Page 4 of 5


 1           continuance would deny him the reasonable time necessary for effective preparation, taking into

 2           account the exercise of due diligence.

 3                  e)      Based on the above-stated findings, the ends of justice served by continuing the

 4           case as requested outweigh the interest of the public and the defendants in a trial within the

 5           original date prescribed by the Speedy Trial Act.

 6                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7           et seq., within which trial must commence, the time period of November 2, 2020 to April 5,

 8           2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(i) and (iv)

 9           because it results from a continuance granted by the Court at defendant’s request on the basis of

10           the Court’s finding that the ends of justice served by taking such action outweigh the best interest

11           of the public and the defendants in a speedy trial.

12 //

13 //

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

        STIPULATION REGARDING EXCLUDABLE TIME              4
        PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:18-cr-00246-DAD-BAM Document 142 Filed 10/09/20 Page 5 of 5


 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 9, 2020                                  MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ ANGELA SCOTT
 9                                                           ANGELA SCOTT
                                                             Assistant United States Attorney
10

11
     Dated: October 9, 2020                                  /s/ per email authorization
12                                                           VICTOR SHERMAN
13                                                           Counsel for Defendant
                                                             RUBEN CORTEZ-ROCHA
14

15

16                                         FINDINGS AND ORDER

17 IT IS SO ORDERED.

18
        Dated:    October 9, 2020
19                                                    UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
      PERIODS UNDER SPEEDY TRIAL ACT
